Case 5:16-cr-00037-RBD-PRL Document 71-4 Filed 09/23/20 Page 1 of 2 PagelD 452

Debra B. Tuomey

Attorney at Law, LLC.

Admitted to Practice:
*Florida Bar *U.S. Middle District Court of Florida *U.S. Northern District Court of Florida *U.S. Southern
District Court of Florida “United States Court of Appeals for the Eleventh Circuit
*United States Supreme Court

Board Certified Criminal Trial Lawyer

 

Warden T. Jarvis

Warden W. Bechtold

FCI Coleman-Low

846 NE 54" Terrace
Sumterville, Florida 33521

May 21, 2020

RE: Mark Prack
Reg. No.: 67850-018
Request for Reduction in Sentence

Dear Wardens:

] am writing on behalf of my client Mark Prack, an inmate currently located in Federal
Institution Coleman-Low in connection with proceedings under the First Step Act (“Act”).
Please accept this letter as his formal request for your consideration for compassionate
release (or reduction in sentence) under 18 U.S.C. § 3582(c)(1)(A), in light of the
implementing guideline, U.S.S.G. § 1B1.13, as well as BOP Program Statement 5050.50
(“PS”). I note that the guideline has not been updated since passage of the Act and that the
PS is narrower in scope than the Act or the guideline.

According to the CDC people of all ages with underlying medical conditions, if not
adequately controlled are at high-risk for sever illness and death as a result of contracting

COVID-19.
Hemando County Polk County Hillsborough County
9023 Commercial Way 1867 N. Crystal Lake Drive 902 N. Armenia Ave.

Weeki Wachee, FL 34613 Lakeland, Florida 33830 Tampa, FL 33602
Case 5:16-cr-00037-RBD-PRL Document 71-4 Filed 09/23/20 Page 2 of 2 PagelD 453

Mr. Prack is obese, has high blood pressure, asthma, and diabetes. Mr. Prack’s diabetes
require him to receive daily insulin shots. Mr. Prack’s asthma also puts him at a higher risk
of contracting respiratory disease leading to pneumonia. Additionally, medical staff
recently found a lump in his throat requiring, medical attention. -

Also, contrary to the PS, the guideline does not require a specific prognosis of life
expectancy (which is extremely difficult with this disease) and specifically rejects the
consideration whether it existed at the time of sentencing.

Mr. Prack was sentenced on August 17, 2017 to sixty months followed by 3 years
supervised release. It is my understanding that Mr. Prack has been approved. to transition
to a half-way house, but such transition is not expected to occur until the later end of this
year. Mr. Prack proposes that he be released from your facility on home-detention. His
release will not pose a danger to the community, as he has a stable residence with his wife,
Jessica Prack, of thirteen years and two children. He has the ability to have his medical

needs met upon his release.

Thank you very much for your consideration of this request.

Sincerely, —_———

a ae
bea B. Tuomey, Esq., B.C.S.

Ce

oe

TTS eee ameyceTe fap ented H
